Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Chindex International, Inc. Bethesda, Maryland We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-8 of our reports dated March 16, 2011, relating to the consolidated financial statements, the effectiveness of Chindex International, Inc.’s internal control over financial reporting, and schedule of Chindex International, Inc.appearing in the Company’s Transition Report on Form 10-K for thenine monthsended December 31, 2010. /s/ BDO USA, LLP Bethesda, Maryland March 22, 2011
